Citation Nr: 1540476	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-02 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine (low back disability), prior to February 1, 2012.

2.  Entitlement to an evaluation in excess of 40 percent for low back disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel






INTRODUCTION

The Veteran had active service from July 1991 to July 1995, February 2003 to September 2003, and May 2009 to March 2010, including service in Kuwait from May 27 to August 29, 2003 and in an imminent danger area in Iraq from June 21, 2009, to March 13, 2010.

This appeal comes before the Board of Veterans' Appeals (the Board) on appeal from April 2011 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In the April 2011 rating decision, the RO granted service connection for low back disability and assigned a 10 percent rating, effective April 1, 2010.  In the March 2012 rating decision, the RO granted entitlement to a 40 percent rating, effective February 1, 2012, as well as a separate noncompensable rating for the Veteran's left lower extremity impairment, also effective April 1, 2012.  

Although the RO certified the appeal as involving a rating in excess of 40 percent for the Veteran's low back disability and entitlement to an earlier effective date for that rating, courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Here, new and material evidence, in the form of the Veteran's lay statements, as well as medical evidence, including the Veteran's February 2012 statement and the February 2012 VA examination, the Board has recharacterized the issues as stated on the title page.  

Finally, in light of the Veteran's report that he is unemployed due to his back disability, the TDIU issue is also before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).




FINDINGS OF FACT

1.  Prior to February 1, 2012, the preponderance of the evidence is against a finding that the Veteran's low back disability more closely approximated a disability picture productive of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis

2.  Since February 1, 2012, the Veteran's low back disability was not productive of ankylosis.

3.  Throughout the appeal, the Veteran's low back disability was not manifested by incapacitating episodes of intervertebral disc disease requiring bedrest prescribed by a physician.

4.  Since April 1, 2010, the Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.

5.  Since April 1, 2010, the Veteran's low back disability has been productive of neurologic impairment of the left lower extremity that results in disability analogous to moderate incomplete paralysis of the sciatic nerve.

6.  Resolving all reasonable doubt in the Veteran's favor, effective June 12, 2014, his service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

1.  Prior to February 1, 2012, the criteria for a schedular rating in excess of 10 percent for low back disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237-5242 (2015).

2.  Since February 1, 2012, the criteria for a schedular rating in excess of 40 percent for low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237-5242 (2015).

3.  Effective April 1, 2010, the criteria for a separate 10 percent evaluation for right-sided mild incomplete paralysis of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102. 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2015).

4.  Effective April 1, 2010, the criteria for a separate 20 percent evaluation for left-sided mild incomplete paralysis of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2015).

5.  Effective June 12, 2014, the criteria for a grant of entitlement to TDIU are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The Board finds that VA has satisfied its duty to notify under the VCAA through letters sent in February and June 2012.  These advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Also included was the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding relevant records that have not been requested or obtained.  Additionally, the Veteran has been afforded numerous VA examinations pertaining to the claims in June 2010; August 2011, with an addendum opinion obtained in December 2011; February 2012, with two addendum opinions obtained in July 2012; August 2014; and, most recently, in April 2015 in conjunction with the claims on appeal.  The Veteran has not alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's claims as they include an interview with the Veteran, a review of the record, and a full physical examination addressing the relevant criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims and no further examination is necessary.  Thus, the Board finds that VA has fully satisfied the duty to assist, and it may proceed to an adjudication of the claims.

Analysis

A thoracolumbar spine disability may be rated pursuant to the General Rating Formula for Diseases and Injuries of the spine set forth in DCs 5235-5242.  Under the general rating formula, a 10 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 2.

Intervertebral Disc Syndrome (IVDS) is rated under Diagnostic Code 5243, based upon the frequency of incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with rating of all other disabilities, whichever method results in the higher rating.

The Veteran's VA and private treatment records dated through 2015, note his continuous complaints of pain and treatment associated with his lumbar spine disability.  An April 2011 record notes reports of pain in the low back as well as both lower extremities.  A June 2011 VA treatment record revealed no evidence of muscle atrophy.  Further, muscle strength was 5/5 in both lower extremities.  A physical examination revealed the Veteran has limited flexion and extension, which reproduces pain, but specific numbers were not provided.  Subsequent November 2012 and August 2014 records also show reports of pain, as well as numbness in the left leg, but he specifically denied any bowel or bladder dysfunction at both times.  

Regardless of the consistent reports of pain and radicular symptoms in the lower extremities, these treatment records for the entire appeals period do not contain any indication that ankylosis is present.  There is similarly no indication of bowel or bladder impairment as a result of his back disability. 

The Veteran was first examined by VA in connection with his claim for service connection in June 2010.  During this examination, the Veteran stated his back feels weak, and his back is stiff, locks up, and gives way at times.  The pain was noted to be mild to moderate in his middle and lower back, three to four times a week, with flare-ups occurring three times a week.  

Upon physical examination, the examiner noted flexion to 80 degrees; extension to 20 degrees; right and left lateral flexion to 20 degrees; and, right and left lateral rotation to 20 degrees.  As for DeLuca provisions, the examiner stated that there could be significant changes in range of motion as well as the functional level of the Veteran; however, the degree of change cannot be stated with any medical accuracy without resorting to speculation since the spine was noted be tender to palpation and without muscle spasms.  As for sensory testing, deep tendon reflexes 2+ in both knees and the ankles.  Straight leg raising was 80 degrees on both sides.  Further, manual muscle testing measured at 5/5 on both sides.  The examiner concluded there was no sensory deficit in either lower extremity.  There was no indication of incapacitating episodes.   The examiner provided a diagnosis of degenerative disc disease of lumbar spine.  Finally, as for employment, the VA examiner noted the Veteran has been unemployed since returning from Iraq.  

The Veteran underwent another VA examination in February 2012 in connection with his claim for an increased rating.  At this examination, the Veteran reported increased pain in his back now radiating into both the left and right legs.  He also reported flare-ups and stated that extended standing, lifting, or walking causes increased pain and numbness into the left leg.  

Upon physical examination, range of motion findings noted flexion to 30 degrees, with pain at 0 degrees; extension to 10 degrees, with pain at 0 degrees; right and left lateral flexion to 20 degrees, with pain at 0 degrees; and, right and left lateral rotation to 10 degrees, with pain at 0 degrees.  The examiner reported the Veteran was able to perform these tests three times, with no additional limitation in range of motion.  However, the examiner also noted the Veteran has functional loss and limitation as characterized by pain on movement and excess fatigability.  There was evidence of tenderness of the spine and abnormal gait.  Additionally, strength in the lower extremities was found to be 5/5 with a normal sensory examination.  Deep tendon reflexes were normal and straight leg raise was negative.  Nevertheless, the examiner found evidence of mild radicular symptoms in the right leg, and moderate symptoms in the left leg.  There was no evidence of other neurological impairments, such as bowel or bladder problems.  Further, while there was evidence of IVDS, the examiner determined the Veteran had not suffered from any incapacitating episodes for the last 12 months.  

Finally, as for employability, the examiner noted the Veteran's work requires standing, which is affecting his ability to perform as expected.  He is also being considered for medical release from the Guard after 18 years due to his inability to meet the physical test requirements.  

In August 2014, the Veteran underwent a VA examination concerning the severity of his service connected left lower extremity radiculopathy.  The right lower extremity was not addressed during this examination.  At that time, the VA examiner found the Veteran suffered from pain, paresthesia, and numbness of the left lower extremity.  The examiner determined the severity was moderate.  The abnormal results of an October 2013 EMG study were also considered.  As for employability, the examiner ultimately concluded that Veteran may be limited in certain occupations requiring a great deal of labor, such as lifting heavy objects, bending, twisting, stooping.

The Veteran was most recently examined in April 2015 to ascertain the severity of his low back disorder.  The Veteran reported sharp, shooting pain of lower back after prolog standing, walking, or lifting objects.  He also reported numbness in his left lower leg only.  

Upon physical examination, range of motion findings noted flexion to 40 degrees; extension to 10 degrees; right and left lateral flexion to 20 degrees; and, right and left lateral rotation to 10 degrees.  Pain on palpation was also found, but there was no evidence of guarding or muscle spasms on physical examination.  Muscle strength and deep tendon reflexes were normal, and straight leg raising was negative, bilaterally.  The sensory examination revealed decreased strength in the left lower extremity, but not the right.  The examiner noted there was evidence of mild radiculopathy in the left lower extremity only.  There was no other evidence of neurological impairments, to include bowel or bladder impairment.  Further, similarly to the findings of the February 2012 VA examination, while there was evidence of IVDS, the examiner determined the Veteran had not suffered from any incapacitating episodes for the last 12 months.

The examiner reported the Veteran was able to perform these tests three times, with no additional limitation in range of motion, but pain was present.  As for the DeLuca criteria, the examiner stated that when the joint is used repeatedly over a period of time, the individual could have limitations due to pain, weakness, fatigability, or incoordination, but he was unable to estimate the additional loss of range of motion due to pain, weakness, fatigability, or incoordination with repeated use over an extended period of time without resorting to mere speculation.

Further, as to whether pain, weakness, fatigability or incoordination significantly limits functional during a flare-up, the examiner opined that during a flare up, an individual could have limitations in range of motion, endurance, joint function, and amount of pain in functional capacity.  However, he is unable provide an opinion without resorting to mere speculation as any limitation since the examination did not take place during a flare-up and the Veteran's statements are entirely subjective.

Finally, as for employability, the examiner stated that the Veteran would not be able to work in positions that require prolong standing, walking, bending or walking stairs.  This would not preclude sedentary employment.  

Based on the lay and medical evidence, the Board finds that the preponderance of the evidence shows that the Veteran's low back disability did not warrant a rating in excess of 10 percent prior to February 1, 2012.  In reaching this determination, the Board has considered the Veteran's lay statements as well as the range of motion findings set forth in the medical reports.  Similarly, the Board finds that an evaluation in excess of 40 percent is not warranted since February 1, 2012, for similar reasons.

Neurological considerations

Next, the veteran's left-sided radiculopathy is currently evaluated as noncompensably disabling under DC 8520.  That code provides that a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  That code further provides that a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent evaluation requires moderately severe incomplete paralysis; and a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

Pursuant to 38 C.F.R. § 4.123, the maximum rating that may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis, i.e., no more than 40 percent.  In light of the foregoing, and especially given the frequency that the veteran receives epidural injections to treat his right lower extremity pain, the Board finds that he warrants a 40 percent rating under DC 8520, but no more.

Here, in light of the neurological findings noted above, and given the Veteran lay competent reports regarding his symptoms, and resolving all reasonable doubt in his favor, the Board finds that his low back disability warrants separate ratings of 10 percent for his right lower extremity and 20 percent for his left lower extremity throughout the appeal.  The preponderance of the evidence, however, is against entitlement to ratings in excess of 10 percent and in excess of 20 percent throughout the appeal.

Finally, the Veteran has specifically denied the neurological symptoms of weakness or loss of bowel or bladder control.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's back disability, which is based on limitation of motion and neurological impariment.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

TDIU claim

The Veteran contends that he is entitled to TDIU benefits.  Based on the evidence of record, the Board finds that entitlement to a TDIU based on his service-connected disabilities is warranted effective June 12, 2014, the first day following his last day of employment.

A TDIU may be assigned if the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a). 

The Veteran's service connected disabilities include the following:  adjustment disorder with anxiety and depression, rated at 50 percent; DDD of the lumbar spine; and, left lower extremity radiculopathy, rated at 20 percent, his right lower extremity rated as 10 percent disabling.  His combine disability rating satisfies the schedular criteria set forth in 38 C.F.R. § 4.16(a) since he ceased being gainfully employed.  

The Veteran's VA Form 21-8940 reflects he was last employed as a construction worker on June 11, 2014.  The Veteran states that he is too disabled to work as a result of his back disability.  

An April 2012 VA physician provided a note stating the Veteran is unable to work for 27 weeks due to pain management as a result of his back.  

Thereafter, two addendum opinions provided in July 2012 concerning the Veteran's ability to obtain and maintain employment as a result of his service connected back and left lower extremity radiculopathy disabilities stated that the Veteran "will be (at least temporarily) unable to work in laboring occupations or in occupations requiring prolonged walking, lifting, bending, or stooping.  He should be able to work at sedentary occupations."  No further comment was provided.  

In August 2014, the Veteran was scheduled for a VA examination to ascertain the severity of his service connected left lower extremity peripheral neuropathy.  The examiner concluded that Veteran may be limited in certain occupations requiring a great deal of labor such as lifting heavy objects, bending, twisting, and stooping. However, this would not preclude Veteran from securing gainful sedentary employment.

The most recent VA examination, conducted in April 2015, determined that, as a result of his back disability, the Veteran would not be able to work in positions that require prolong standing, walking, bending or walking stairs.  This would not preclude sedentary employment.  However, the examiner continued to note that the Veteran's current employment is that of monitoring gauges on a screen, which does not require any physical labor.  In addition, the Veteran is able to stand, stretch and sit as needed.  Therefore, there is no indication of unemployability.  

Here, the evidence shows the Veteran primarily works in physical job settings.  Thus, when considering this specific Veteran's disabilities in connection with his employability, and in light of the aggregate impact of his psychiatric disability and his low back disability, to include the neurological manifestations, the Board finds that the evidence of record establishes entitlement to TDIU.  


ORDER

A rating in excess of 10 percent for low back disability prior to February 1, 2012, is denied.

A rating in excess of 40 percent for low back disability is denied.

Subject to the law and regulations governing payment of monetary benefits, effective April 1, 2010, a 10 percent rating, but no more, for right lower extremity radiculopathy is granted.

Subject to the law and regulations governing payment of monetary benefits, effective April 1, 2010, a 20 percent rating, but no more, for left lower extremity radiculopathy is granted.

Subject to the law and regulations governing payment of monetary benefits, a TDIU is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


